UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
ISAAC K. STROMAN,

                        Plaintiff,                  9:18-cv-149
                                                    (GLS/TWD)
                 v.

SCOTT RANZE et al.,

                        Defendants.
APPEARANCES:                             OF COUNSEL:

FOR PLAINTIFF:
ISAAC K. STROMAN
Plaintiff, pro se
11-A-0292
Riverview Correctional Facility
PO Box 247
Ogdensburg, NY 13669

FOR DEFENDANTS:
HON. LETITIA JAMES                       RYAN L. ABEL
New York State Attorney General          ADRIENNE J. KERWIN
The Capitol                              HELENA O. PEDERSON
Albany, NY 12224                         Assistant Attorneys General

Gary L. Sharpe
Senior District Judge

                                     ORDER

     The above-captioned matter comes to this court following an Order

and Report-Recommendation by Magistrate Judge Thérèse Wiley Dancks

duly filed on December 13, 2019. (Dkt. No. 58.) Following fourteen days
from the service thereof, the Clerk has sent the file, including any and all

objections filed by the parties herein.

      No objections having been filed, and the court having reviewed the

Report-Recommendation for clear error, it is hereby

      ORDERED that the Report-Recommendation (Dkt. No. 58) is

ADOPTED in its entirety; and it is further

      ORDERED that Defendants’ motion for summary judgment (Dkt. No.

41) is GRANTED IN PART and DENIED IN PART as follows:

             GRANTED with respect to plaintiff Isaac K. Stroman’s

retaliation claim against defendant C.O. Bence and his excessive force

claim against defendant C.O. Steele; and

             DENIED in all other respects; and it is further

      ORDERED that, when a trial date is scheduled by the court, the

Court will appoint Stroman pro bono trial counsel to assist in the

preparation for trial; and it is further

      ORDERED that the Clerk provide a copy of this Order to the parties

in accordance with the Local Rules of Practice.

IT IS SO ORDERED.



                                           2
January 7, 2020
Albany, New York




                   3
